 Case: 5:19-cv-00273-JMH Doc #: 46 Filed: 04/30/20 Page: 1 of 5 - Page ID#: 257



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON

                                          )
MARY BLACKWELL-WILSON,                    )
                                          )
      Plaintiff,                          )
                                          )               Civil Case No.
v.                                        )              5:19-CV-273-JMH
                                          )
SYNCHRONY BANK, et al.,                   )          MEMORANDUM OPINION
                                          )               AND ORDER
      Defendants.                         )
                                          )
                                          )

                                        ***

     This matter is before the Court upon the joint stipulation of

dismissal with prejudice between the Plaintiff Mary Blackwell-

Wilson and Defendant Trans Union, LLC. [DE 45]. These parties

stipulate that all matters between them have been settled and that

Plaintiff’s claims against Trans Union should be dismissed with

prejudice. [Id.]. The claims against other Defendants will remain.

Because   the   dismissal       of    claims   against    a   single   party   is

appropriate under Federal Rule of Civil Procedure 21, the Court

construes the stipulation as a motion to dismiss under Rule 21.

Accordingly, the Parties’ Joint Stipulation of Dismissal [DE 45]

will be GRANTED and the claims against Trans Union, LLC will be

DISMISS WITH PREJUDICE.

                           I.        PROCEDURAL HISTORY




                                         1
 Case: 5:19-cv-00273-JMH Doc #: 46 Filed: 04/30/20 Page: 2 of 5 - Page ID#: 258



     On July 10, 2019, Plaintiff filed her complaint, alleging

that the Defendants were negligent, had committed defamation, and

had violated provisions of the Fair Credit Reporting Act. [DE 1].

Subsequently, Trans Union answered on August 7, 2019. [DE 17].

Now, Plaintiff and Trans Union stipulate that all issues between

them have been settled and ask the Court to dismiss the claims as

to Trans Union with prejudice. [DE 45].

                                II.   DISCUSSION

     Although the Parties agree to dismiss Trans Union, they do

not state under which rule of civil procedure they move for

dismissal.    Generally,    stipulations     of   dismissal    are   filed   to

dismiss an action under Federal Rule of Civil Procedure 41(a).

However, Rule 41(a) does not allow a court to dismiss only some,

rather than all, of the defendants in a single case. See United

States ex rel. Doe v. Preferred Care, Inc., 326 F.R.D. 462 (E.D.

Ky. 2018). In the Sixth Circuit, a plaintiff may only dismiss an

“action” using Rule 41(a), and an “action” is interpreted to mean

the “entire controversy.” Philip Carey Manufacturing Company v.

Taylor, 286 F.2d 782, 785 (6th Cir. 1961). While some Circuits

disagree with the Sixth Circuit’s interpretation of Rule 41(a),

this Court is bound by Sixth Circuit precedent. See Preferred Care,

326 F.R.D. at 464; see, e.g., Van Leeuwen v. Bank of Am., N.A.,

304 F.R.D. 691, 693-94 (D. Utah 2015)(discussing the circuit split

and citing cases).

                                       2
    Case: 5:19-cv-00273-JMH Doc #: 46 Filed: 04/30/20 Page: 3 of 5 - Page ID#: 259



        Rule 21, however, may be used for the dismissal of a single

defendant.1 See Taylor, 286 F.2d at 785 (“we think that [Rule 21]

is the one under which any action to eliminate” a single defendant

should be taken); see also Letherer v. Alger Grp., LLC, 328 F.3d

262, 266 (6th Cir. 2003); United States v. Roberts, No. 5:19-cv-

234-JMH, 2019 WL 6499128, at *2 (E.D. Ky. Dec. 3, 2019); Wilkerson

v. Brakebill, No. 3:15-cv-435-TAV-CCS, 2017 WL 401212 (E.D. Tenn.

Jan. 30, 2017)(“Rule 21 is the more appropriate rule.”); Lester v.

Wow Car Co., Ltd., No. 2:11-cv-850, 2012 WL 1758019, at *2 n.2

(S.D. Ohio May 16, 2012)(“the Sixth Circuit has suggested that

dismissal of an individual party, as opposed to an entire action,

is properly conducted pursuant to Rule 21, not Rule 41”). Thus,

the Court construes the parties’ joint stipulation of dismissal as

a motion to dismiss a single party under Rule 21.

        “On motion or on its own, the court may at any time, on just

terms, add or drop a party.” Fed. R. Civ. P. 21. The rule applies

where “no relief is demanded from one or more of the parties joined

as defendants,” Letherer, 328 F.3d at 267. Under Rule 21, Courts

must consider prejudice to the nonmoving party. See Wilkerson,

2017 WL 401212, at *2. The inquiry overlaps with Rule 41 standards

“as guidance in evaluating potential prejudice to the non-movant.”


1 The Court has previously informed counsel for Trans Union, LLC
that such motions are to be made pursuant to Rule 21. Cornelius
v. Capital One Bank (USA), N.A., No. 5:19-CV-207-JMH, at Docket
Entry 42 (E.D. Ky. April 28, 2020).
                                          3
 Case: 5:19-cv-00273-JMH Doc #: 46 Filed: 04/30/20 Page: 4 of 5 - Page ID#: 260



Id. When determining whether the nonmoving party would suffer

“plain legal prejudice,” Courts consider: (1) defendant’s effort

and expense of preparation for trial; (2) excessive delay and lack

of diligence on plaintiff’s part in prosecuting the case; (3)

insufficient explanation for the need for dismissal; and (4)

whether a motion for summary judgment is pending.” Grover v. Eli

Lily & Co., 33 F.3d 716, 718 (6th Cir. 1994).

     Here, the parties have filed a joint stipulation of dismissal,

as result, there is essentially no nonmoving party. Nevertheless,

it is clear that neither party will suffer “plain legal prejudice”

as a result of dismissal. First, the parties’ effort in preparation

for trial is likely minimal, since there is no scheduling order in

this matter, no trial date, nor has formal discovery begun. Second,

there is no indication of a lack of due diligence. On the contrary,

it appears the parties have made good faith efforts to engage in

settlement discussions.

     Finally, as to the last two factors, Plaintiff and Trans Union

have sufficiently explained that they have reached a settlement of

all claims and there are no motions for summary judgment pending

in this action. As such, there is no need to require Trans Union

to continue in this action. Furthermore, dismissal will allow

Plaintiff to continue engaging in settlement negotiations with the

remaining Defendants, and work towards a resolution of this matter.

     Accordingly, IT IS ORDERED as follows:

                                       4
 Case: 5:19-cv-00273-JMH Doc #: 46 Filed: 04/30/20 Page: 5 of 5 - Page ID#: 261



     (1)    The Court construes the parties’ Joint Stipulation of

Dismissal as to Defendant Trans Union, LLC as a Motion to Dismiss

pursuant to Federal Rule of Civil Procedure 21;

     (2)    The Motion to Dismiss Trans Union, LLC, based on the

Joint Stipulation of Dismissal [DE 45] is GRANTED;

     (3)    All   claims   against    Defendant     Trans   Union,    LLC   are

DISMISSED WITH PREJUDICE;

     (4)    This dismissal does not apply to any other Defendants in

this matter; and

     (5)    Each party shall bear its own costs and attorney’s fees.

     This the 30th day of April, 2020.




                                       5
